DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Eric VanWiltenburg on 12 January 2021.
The application has been amended as follows: 
Claim 1 (currently amended): A vapor-sensor bag comprising: 
 a sealing compartment;
 a sensor array integrated within the sealing compartment such that a first side of the sensor array faces an interior of the sealing compartment and a second side of the sensor array faces an exterior of the sealing compartment, 
a device, encapsulated inside the sealing compartment, and configured to measure chemical vapors within a sealing compartment while the sensor bag remains sealed,
wherein the sensor array comprises at least one sensor, wherein each sensor of the at least one sensor is configured to detect at least one chemical or chemical mixture without opening the sensor bag; 
at least two gas ports, wherein each gas port comprises a valve, wherein each valve of each gas port has an open state permitting the flow of gas through the gas port and a closed state blocking the flow of gas through the gas port.

Claim 3 (Currently Amended): A method of testing a device for chemicals comprising: 
providing a vapor-sensor bag,  wherein the vapor-sensor bag comprises a sensor array, a sealing compartment, and a first gas port and a device under test; 
cleaning the device by passing a cleaning chemical solution 
placing the device within the vapor-sensor bag;
heat-sealing the vapor-sensor bag; 
and the sensor array detecting  cleaning composition remaining in the device, therefore indicating contamination while the sensor bag remains sealed.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Mikkelsen et al. (US 2006/0013744) discloses a vapor-sensor bag comprising a sealing compartment 20 (cassette) (see figure 1, paragraph [0108]), a sensor array 30 (sensor) (see figure 1, paragraph [0108]) integrated with the sealing compartment 20 (paragraph [0108]) such that a first side of the sensor array faces an interior of the sealing compartment (see figure 1: a first side of the sensor faces the interior of the compartment or cassette 20) and a second side of the sensor array faces an exterior of the sealing compartment (see figure 1: a second side of the sensor faces away from the compartment or cassette 20), wherein the sensor array comprises at least one sensor (sensor sensitive to the gas parameter) (paragraph [0019]), wherein each sensor of the at least one sensor is configured to detect at least one chemical (gas parameter) (paragraph [0019]); at least two gas ports (valves) (paragraph [0110]) wherein each gas port comprises a valve, 
However, the prior art neither teaches nor fairly suggests a device encapsulated inside the sealing compartment and configured to measure chemical vapors within a sealing compartment while the sensor bag remains sealed nor the sensor array detecting at least one chemical cleaning composition remaining in the device and therefore indicating contamination while the sensor bag remains sealed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797